COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00310-CR


DAVID EUGENE BROCK                                                  APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

     FROM THE COUNTY COURT AT LAW NO. 2 OF WICHITA COUNTY
                   TRIAL COURT NO. 59191-F

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant David Eugene Brock’s notice of appeal was due on July 31,

2014, but was filed one day late on August 1, 2014.       See Tex. R. App. P.

26.2(a)(2).   On September 18, 2014, we informed Brock of our concern that we

may not have jurisdiction over this appeal and requested that he advise the court




      1
       See Tex. R. App. P. 47.4.
whether he filed the notice of appeal by mail.2 See Tex. R. App. 9.2(b). Brock

filed a response and motion for extension of time to file notice of appeal on

September 29, 2014. He stated that he filed the notice of appeal on August 1,

2014, based on his good-faith belief that it was timely filed on that date and that

he learned of his miscalculation only upon receipt of our September 18 letter.

       It is well established that a notice of appeal that complies with the

requirements of rule 26 is essential to vest this court with jurisdiction. Slaton v.

State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d
519, 522 (Tex. Crim. App. 1996). If an appeal is not timely perfected, the court

has no jurisdiction and can take no action other than to dismiss the appeal.

Slaton, 981 S.W.2d at 210.

       As part of his response to our jurisdiction letter, Brock filed a motion for

extension of time to file notice of appeal, but the motion was not timely filed, see

Tex. R. App. P. 26.3, and we are unable to construe the motion as timely filed

despite Brock’s good-faith belief that the notice of appeal was timely. See Olivo,
918 S.W.2d at 523 (“When a notice of appeal, but no motion for extension of

time, is filed within the fifteen-day period, the court of appeals lacks jurisdiction to

dispose of the purported appeal in any manner other than by dismissing it for

lack of jurisdiction.”).

       2
       On September 16, 2014, we received the clerk’s record in this case, which
did not include documentation to show that the notice of appeal had been mailed
on or before the due date and therefore alerted us to the jurisdictional issue. See
Tex. R. App. P. 9.2(b).


                                           2
      Accordingly, we deny Brock’s motion and dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 43.2(f).



                                               PER CURIAM


PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 30, 2014




                                         3